Citation Nr: 0715796	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  96-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits in accordance with the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active military service from September 1950 
to May 1952 and from August 1956 to August 1960; he died in 
September 1992.  The appellant is the veteran's surviving 
spouse.

Based on a January 2004 Order of the United States Court of 
Appeals for Veterans Claims (Court), this case was remanded 
by the Board of Veterans' Appeals (Board) in August 2004 to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for additional development.  RO Supplemental Statements of 
the Case dated in January 2005 and February 2007 continued to 
deny the claim, and the case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran died September [redacted], 1992.

2.  The medical evidence does not show that the veteran 
demonstrated the symptoms of PTSD prior to April 1986.

3.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for PTSD for a period 
of 10 years or more immediately preceding his death.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The appellant's attorney argued in May 2005 that the veteran 
was not provided sufficient notice of the relevant provisions 
of the VCAA was respect to a claim for DIC benefits under 
38 U.S.C.A. § 1318 pursuant to 38 C.F.R. § 3.103(a) and 
38 C.F.R. § 3.103(b) (2006).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, because this the original denial of the appellant's 
claim was decided prior to passage of the VCAA, notice to the 
veteran was not sent until later in the claims process.  In 
October 2004, a letter was sent to the appellant by the RO in 
which she was informed of the requirements needed to 
establish entitlement to DIC benefits under the provisions of 
38 U.S.C. § 1318.  

In accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the appellant and told her that VA would request records for 
her if she provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that material evidence relevant to 
the issue decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board finds that there is 
sufficient evidence on file to provide a reasoned decision in 
this case.   

The Board concludes that all material evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue on appeal.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Law and Regulations

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (2006).  In pertinent part, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a benefits-
eligible surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the rate 
of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2006), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, the claim for DIC was pending on January 21, 
2000.  Thus, hypothetical entitlement is for application in 
this case.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Analysis

It is contended by and on behalf of the appellant that 
although the veteran was granted a 100 percent evaluation for 
PTSD beginning April 2, 1987, the veteran was entitled to 
received a total disability rating for his PTSD for more than 
10 years prior to his death in September 1992.  

The language of 38 U.S.C.A. § 1318 that is relevant to this 
case reveals that VA death benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of non-service-connected causes, if the veteran's death 
was not the result of his own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.

The veteran 's service records show that he served in combat 
while in service, and his statements are probative of having 
experienced traumatic events.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); 38 C.F.R. 3.304(f).  The issue is not 
limited, however, to whether the veteran experienced 
traumatic events in service.  In order to show that the 
veteran was entitled to a total disability rating for PTSD 
for the 10 years preceding his death in September 1992, the 
medical evidence during that time must establish a clear 
diagnosis of PTSD and that the PTSD was related to the in-
service trauma.  38 C.F.R. 3.314(f); Manual M21-1, Subchapter 
XII, 50.45 (Jan. 25, 1989).

Although lay persons are competent to provide evidence of 
observable symptoms, Savage v. Gober, 10 Vet. App. 488, 496 
(1997), they are not competent to attribute those symptoms to 
a specific psychiatric diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The issue of whether the veteran's psychiatric 
symptoms met the criteria for a diagnosis of PTSD for the 10 
years preceding his death is a medical question that must be 
resolved by medical evidence.  West v. Brown, 7 Vet. App. 70, 
79 (1994).  Consequently, hearing testimony and written 
statements on file from the veteran and the appellant are not 
probative of whether the veteran's psychiatric symptoms met 
the criteria for a diagnosis of PTSD for the 10 years 
preceding his death.

The veteran's service medical records reveal that he 
complained of nervousness, and said that he was the nervous 
type, on his August 1956 medical history report prior to his 
second period of service.  It was noted that he did not have 
a definite neuropsychiatric disability.  There were no 
psychiatric complaints in service.  The veteran's only 
complaint on his June 1960 discharge medical history report 
was of frequent trouble sleeping; his psychiatric system was 
noted to be normal on examination in June 1960.

Postservice medical evidence reveals that the veteran 
underwent a VA medical examination in October 1972, which 
resulted in the finding that he suffered from an anxiety 
reaction.  A private physician reported in February 1977 that 
he demonstrated severe hypochondriasis.  There is no medical 
evidence of record documenting any psychiatric complaints or 
findings from February 1977 to July 1983, nor has the 
appellant alluded to such evidence.  Psychological testing in 
July 1983 revealed a highly significant level of depression, 
conversion hysteria, and paranoia.  In fact, none of the 
medical evidence prior to April 1986 indicates that the 
veteran had demonstrated psychiatric symptoms that were 
specifically diagnostic for PTSD.  

Although a private evaluation report provided an initial 
diagnosis of PTSD in April 1986, the examiners stated, 
however, that the diagnosis was only an impression based on 
the veteran's report of re-experiencing events that occurred 
while serving in the Korean War and having "combat fatigue."  
The examiners did not find that the veteran demonstrated any 
symptoms indicative of PTSD other than 
re-experiencing the events, which was based solely on his 
historical report.  The examiners subsequently revised the 
diagnosis and attributed the veteran's psychiatric problems 
to a histrionic personality disorder.  

It was concluded, however, by rating decision dated in June 
1997 that findings in the above private psychiatric 
evaluation report, dated in May 1986, were sufficient to 
warrant entitlement to service connection for PTSD for 
accrued benefit purposes effective April 2, 1987.

Subsequent medical evidence refers to the veteran's 
psychiatric condition after April 1986 and is not probative 
of whether the veteran had PTSD that was totally disabling 
prior to April 1986.  

The Board would note that although there is no medical 
evidence of PTSD prior to 1986, even if the evidence 
beginning in July 1983 supported a diagnosis of PTSD and a 
grant of 100 percent, this would still be insufficient to 
show that the veteran's PTSD was totally disabling for 10 
years prior to his death and, therefore, that he was entitled 
to receive compensation for a service-connected disability 
that was continuously rated as totally disabling for a period 
of 10 or more years immediately preceding his death in 
September 1992.

Consequently, DIC benefits under the provisions of 
38 U.S.C.A. § 1318 are not warranted.  As the preponderance 
of the evidence is against the appellant's claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC benefits in accordance with the provisions 
of 38 U.S.C.A. § 1318 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


